                 Case 3:20-cv-06244-RSM Document 9 Filed 03/01/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     TACOMA DIVISION

10   LOUIS V. DAVIES,                                    Civil No. 3:20-CV-06244-RSM

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due Date

16   shall be amended as follows:
              Defendant shall have up to and including May 3, 2021, to file a Response to Plaintiff’s
17
     Complaint.
18

19            DATED this 1st day of March, 2021.

20

21

22
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
23

24

     Page 1         ORDER - [3:20-CV-06244-RSM]
              Case 3:20-cv-06244-RSM Document 9 Filed 03/01/21 Page 2 of 2



 1
     Presented by:
 2
     s/ Summer Stinson
 3   SUMMER STINSON
     Special Assistant United States Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-3704
     Fax: (206) 615-2531
 7   summer.stinson@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [3:20-CV-06244-RSM]
